EXHIBIT 10.2
(SWISS RE LOGO) [w71474w7147401.gif]
INTERESTS AND LIABILITIES AGREEMENT
(hereinafter referred to as the “Agreement”)
to the
PROPERTY FIFTH PER RISK EXCESS OF LOSS
REINSURANCE AGREEMENT
between
PHILADELPHIA INSURANCE COMPANY
PHILADELPHIA INDEMNITY INSURANCE COMPANY
both of Bala Cynwyd, Pennsylvania
(hereinafter collectively referred to as the “Company’)
and
SWISS REINSURANCE AMERICA CORPORATION
Armonk, New York
(hereinafter referred to as the “Subscribing Reinsurer”)
It is hereby agreed that the Subscribing Reinsurer shall have a 50% share in the
interests and liabilities of all reinsurers participating in the attached
Property Fifth Per Risk Excess of Loss Reinsurance Agreement effective from
12:01 a.m., Eastern Standard Time, January 1, 2008.
The share of the Subscribing Reinsurer in the interests and liabilities of all
reinsurers participating in said Contract shall be separate and apart from the
shares of such other reinsurers to the said Contract. The interests and
liabilities of the Subscribing Reinsurer shall not be joint with those of the
other reinsurers and in no event shall the Subscribing Reinsurer participate in
the interests and liabilities of the other reinsurers participating in said
Contract.
It is further agreed that the following shall apply to the Subscribing
Reinsurer’s share in the interests and liabilities of all the reinsurers
participating in the Property Fifth Per Risk Excess of Loss Reinsurance
Agreement:

Page 1 of 9 Pages



--------------------------------------------------------------------------------



 



(SWISS RE LOGO) [w71474w7147401.gif]

1.   The Preamble is revised to read:

PROPERTY FIFTH PER RISK EXCESS OF LOSS
REINSURANCE AGREEMENT
(the “Contract”)
between
PHILADELPHIA INSURANCE COMPANY
PHILADELPHIA INDEMNITY INSURANCE COMPANY
both of Bala Cynwyd, Pennsylvania
(the “Company”)
and
THE SUBSCRIBING REINSURER(S) EXECUTING THE
INTERESTS AND LIABILITIES AGREEMENT(S)
ATTACHED HERETO
(the “Reinsurer”)

2.   Paragraph E. is added to Article III — Special Termination:

  E.   This Article shall not apply to those Reinsurers with an A.M. Best’s
rating of “A+” or better at the inception of this Contract.

3.   Paragraph C.1. of Article IV — Definitions is revised to read:

  1.   Extra Contractual Obligations         “Extra Contractual Obligations” are
defined as those liabilities not covered under any other provision of this
Agreement and which arise from the handling of any claim on business covered
hereunder, such liabilities arising because of, but not limited to, the
following: failure by the Company to settle within the Policy limit, or by
reason of alleged or actual negligence, fraud or bad faith in rejecting an offer
of settlement or in the preparation of the defense or in the trial of any action
against its insured or in the preparation or prosecution of an appeal consequent
upon such action.         The date on which an Extra Contractual Obligation is
incurred by the Company shall be deemed, in all circumstances, to be the date of
the original accident, casualty, disaster or loss occurrence.

Page 2 of 9 Pages



--------------------------------------------------------------------------------



 



(SWISS RE LOGO) [w71474w7147401.gif]

4.   Paragraph C.3. and Paragraph C.4. of Article IV — Definitions are revised
to read:

  3.   This paragraph C. shall not apply where an Extra Contractual Obligation
and/or Loss in Excess of policy limits has been incurred due to the fraud of a
member of the Board of Directors or a corporate officer of the Company acting
individually or collectively or in collusion with any individual or corporation
or any other organization or party involved in the presentation, defense or
settlement of any claim covered hereunder.     4.   Recoveries, collectibles or
retention from any other form of insurance or reinsurance including deductibles
or self— insured retention which protect the Company against claims which are
the subject matter of this paragraph C., whether collectible or not, shall inure
to the benefit of the Reinsurer and shall be deducted from the total amount of
such claims for purposes of determining the loss hereunder.

5.   Paragraph D. of Article IV — Definitions is revised to read:

  D.   “Loss Adjustment Expense” as used herein shall mean all costs and
expenses allocable to a specific claim that are incurred by the Company in the
investigation, appraisal, adjustment, settlement, litigation, defense or appeal
of a specific claim, including court costs and costs of supersedeas and appeal
bonds, and including 1) pre-judgment interest, unless included as part of the
award or judgment; 2) post-judgment interest; 3) legal expenses and costs
incurred in connection with coverage questions and legal actions connected
thereto, including Declaratory Judgment Expense; and 4) a pro rata share of
salaries and expenses of Company field employees, and expenses of other company
employees who have been temporarily diverted from their normal and customary
duties and assigned to the field adjustment of losses covered by this Contract.
Loss Adjustment Expense does not include the salaries and expenses of Company
employees, other than (4) above, office expenses and other overhead expenses.

6.   Paragraph F. of Article IV — Definitions is revised to read:

  F.   Net Earned Premium         “Net Earned Premium” as used herein is defined
as gross earned premium of the Company during the term of the Contract for the
classes of business reinsured hereunder, less the earned portion of premiums
ceded by the Company for reinsurance which inures to the benefit of the
Reinsurer.

7.   Paragraph J. of Article IV — Definitions is revised to read:

  J.   Ultimate Net Loss         The term “Ultimate Net Loss” shall mean the
actual loss, including any prejudgment interest which is included as part of the
award or judgment, Loss Adjustment Expense, 90% of Loss in Excess of Policy
Limits, and 90% of Extra

Page 3 of 9 Pages



--------------------------------------------------------------------------------



 



(SWISS RE LOGO) [w71474w7147401.gif]
Contractual Obligations, paid by the Company on its net retained liability after
making deductions for all recoveries, salvages, subrogations and all claims on
inuring reinsurance, whether collectible or not; provided, however, that in the
event of the insolvency of the Company, payment by the Reinsurer shall be made
in accordance with the provisions of the INSOLVENCY ARTICLE. Nothing herein
shall be construed to mean that losses under this Contract are not recoverable
until the Company’s Ultimate Net Loss has been ascertained.

8.   Exclusion H. of Article VI — Exclusions is revised to read:

  H.   Pollution and Seepage as per the attached Pollution and Seepage Exclusion
Clause.

9.   Exclusion Q. of Article VI — Exclusions is revised to read:

  i.   Loss, damage or expense of whatsoever nature caused directly or
indirectly by any of the following, regardless of any other cause or event
contributing concurrently or in any other sequence to the loss: nuclear reaction
or radiation, or radioactive contamination, however caused.     ii.   However,
if nuclear reaction or radiation, or radioactive contamination results in fire
it is specifically agreed herewith that this Agreement will pay for such fire
loss or damage subject to all of the terms, conditions and limitations of this
Agreement.     iii.   This exclusion shall not apply to loss, damage or expense
originating from and occurring at risks using radioactive isotopes in any form
where the nuclear exposure is not considered by the Company to be the primary
hazard.

10.   The following exclusions X., Y. and Z. are added to of Article VI —
Exclusions:

  X.   Risks where at the time of cession the Total Insured Value over all
interests exceeds $250,000,000.     Y.   Ex-gratia payments.     Z.   Any
incident that involves the use, release or escape of pathogenic or poisonous
biological or chemical materials. However, this exclusion does not apply to the
Terrorism Annual Aggregate Limit for the excess layer stated in paragraph B of
the Coverage Article.

11.   The penultimate paragraph of Article VI — Exclusions is revised to read:  
    If the Company is bound without knowledge of or contrary to the instructions
of the Company’s supervisory underwriting personnel, or any business falling
within the scope of one or more of the exclusions set forth in this section,
these exclusions, except A, B, C, D, E, F, H, J, L, M, O, X, Y, Z, shall suspend
with respect to such business until 60 days after an underwriting supervisor of
the Company acquires knowledge of such business.

Page 4 of 9 Pages



--------------------------------------------------------------------------------



 



(SWISS RE LOGO) [w71474w7147401.gif]

12.   The following Paragraph D is added to Article IX — Reinsurance Premium:

  D.   As respects this Article:     1.   All statements shall be sent to the
Reinsurer at:

  a.   E-Mail/XML or EDT Formats: reaccount_armonk@swissre.com, or     b.  
Standard Mail:         Swiss Reinsurance America Corporation
Accounting Department
175 King Street
Armonk, NY 10504
Telephone: 914-828-8000
Facsimile:  914-828-5919


  2.   All checks and supporting documentation shall be sent to the Reinsurer
through one of the options set forth below:

  a.   WIRE TRANSFER

  (i)   As respects payments in United States dollars, all wires should be sent
to:         The Bank of New York
1 Wall Street
New York, NY 10286
Account Name:     Swiss Reinsurance America Corporation
Account Number:  8900489197
ABA Number:        021000018
SWIFT:                  IRVTUS3N
    (ii)   All supporting documentation should be Sent to:         Swiss
Reinsurance America Corporation
Accounting Department
175 King Street
Armonk, NY 10504

Page 5 of 9 Pages



--------------------------------------------------------------------------------



 



(SWISS RE LOGO) [w71474w7147401.gif]

  b.   LOCK BOX         As respects payments in United States dollars, both
checks and supporting documentation shall be sent to:

Swiss Reinsurance America Corporation
P.O. Box 7247—7281
Philadelphia, PA 19170—7281


13.   Paragraph D of Article X, Notice of Loss and Loss Settlements shall be
deleted.   14.   Article XI — Agency Agreement is revised to read:

ARTICLE XI

    AGENCY AGREEMENT       For purposes of sending and receiving notices and
payments required by this Agreement, the reinsured company that is set forth
first in the Preamble to this Agreement shall be deemed the agent of all other
reinsured companies referenced in the Preamble. In no event, however, shall any
reinsured company be deemed the agent of another with respect to the terms of
Article XXVII — Insolvency.   15.   Article XII — Salvage and Subrogations is
revised to read:

  A.   In the event of the payment of any indemnity by the Reinsurer under this
Agreement, the Reinsurer shall be subrogated, to the extent of such payment, to
all of the rights of the Company against any person or entity legally
responsible for damages of the loss. The Company agrees to enforce such rights;
but, in case the Company refuses or neglects to do so, the Reinsurer is hereby
authorized and empowered to bring any appropriate action in the name of the
Company or their policyholders or otherwise to enforce such rights.     B.   The
Reinsurer shall be credited with salvage or subrogation recoveries (i.e.,
reimbursement obtained or recovery made by the Company, less Loss Adjustment
Expense incurred in obtaining such reimbursement or making such recovery) on
account of claims and settlements involving reinsurance hereunder. Salvage and
subrogation recoveries thereon shall always be used to reimburse the excess
carriers in the reverse order of their priority according to their participation
before being used in any way to reimburse the Company for its primary lose.

16.   Article XXII — Mortgagee Reinsurance Endorsements shall be deleted in its
entirety.   17.   Article XXIII — Third Party Rights (BRMA 52C Modified) is
revised to read as follows and, accordingly, the Table of Contents is revised to
show deletion of the word “Modified” after the reference to BRMA 52C.

Page 6 of 9 Pages



--------------------------------------------------------------------------------



 



(SWISS RE LOGO) [w71474w7147401.gif]
ARTICLE XXIII

    THIRD PARTY RIGHTS (BRMA 52C)       This Contract is solely between the
Company and the Reinsurer, and in no instance shall any other party have any
rights under this Contract except as expressly provided otherwise in the
Insolvency Article.   18.   Article XXVI — Access to Records (BRMA 1E) is
revised to read as follows and, accordingly, the Table of Contents is revised to
show the deletion of the reference to (BRMA 1E).

ARTICLE XXVI

    ACCESS TO RECORDS       The Reinsurer or its duly authorized representatives
shall have the right to examine, at the offices of the Company at a reasonable
time, during the currency of this Agreement or anytime thereafter, all books and
records of the Company relating to business which is the subject of this
Agreement.   19.   Paragraph F. of Article XXVIII — Arbitration shall be deleted
in its entirety and the remaining paragraph shall be realphabetized.
Furthermore, the previous paragraph G. is revised as paragraph F., as shall read
as follows:

  F.   Each party shall bear the expense of its own arbitrator and shall jointly
and equally bear with the other party the cost of the third arbitrator. The
remaining costs of the arbitration shall be allocated by the panel.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
in duplicate, by their duly authorized representatives as of the following
dates:
Page 7 of 9 Pages

 



--------------------------------------------------------------------------------



 



(SWISS RE LOGO) [w71474w7147401.gif]
In BALA CYNWYD, PA, this 12TH day of SEPTEMBER, 2008.

     
ATTEST:
  PHILADELPHIA INSURANCE COMPANY
PHILADELPHIA INDEMNITY INSURANCE COMPANY
 
   
/s/ William A. McKenna
  /s/ Christopher J. Maguire
 
   
WILLIAM A. MCKENNA
  CHRISTOPHER J. MAGUIRE
Name
  Name
 
   
AVP — REINSURANCE
Title
  EVP & COO
Title
 
    And in Philadelphia, this 15th day of August, 2008.
 
   
ATTEST:
  SWISS REINSURANCE AMERICA CORPORATION
 
   
/s/ M Ningen
  /s/ M. JOSEPH COOK
 
   
M NINGEN
Name
  M. Joseph Cook
Name
 
   
Sr. VP
Title
  Vice President
Title

Page 8 of 9 Pages

 



--------------------------------------------------------------------------------



 



(SWISS RE LOGO) [w71474w7147401.gif]
POLLUTION AND SEEPAGE EXCLUSION CLAUSE
This Reinsurance does not apply to:

  1.   Pollution, seepage, contamination or environmental impairment
(hereinafter collectively referred to as “pollution”) insurances, however
styled;     2.   Loss or damage caused directly or indirectly by pollution,
unless said loss or damage follows as a result of a loss caused directly by a
peril covered hereunder;     3.   Expenses resulting from any governmental
direction or request that material present in or part of or utilized on an
insured’s property be removed or modified, except as provided in 5. below;    
4.   Expenses incurred in testing for and/or monitoring pollutants;     5.  
Expenses incurred in removing debris, unless (A) the debris results from a loss
caused directly by a peril covered hereunder, and (B) the debris to be removed
is itself covered hereunder, and (C) the debris is on the insured’s premises,
subject, however, to a limit of $5,000 plus 25% of (i) the property damage loss,
any risk, any one location, any one original insured, and (ii) any deductible
applicable to the loss;     6.   Expenses incurred to extract pollutants from
land or water at the insured’s premises unless (A) the release, discharge, or
dispersal of pollutants results from a loss caused directly by a peril covered
hereunder, and (B) such expenses shall not exceed $10,000;     7.   Loss of
income due to any increased period of time required to resume operations
resulting from enforcement of any law regulating the prevention, control,
repair, clean-up or restoration of environmental damage;     8.   Claims under
5. and/or 6. above, unless notice thereof is given to the Company by the insured
within 180 days after the date of the loss occurrence to which such claims
relate.

“Pollutants” means any solid, liquid, gaseous or thermal irritant or
contaminant, including smoke, vapor, soot, fumes, acids, alkalis, chemicals and
waste. Waste includes materials to be recycled, reconditioned or reclaimed.
Where no pollution exclusion has been accepted or approved by an insurance
regulatory authority for use in a policy that is subject to this Agreement or
where a pollution exclusion that has been used in a policy is overturned, either
in whole or in part, by a court having jurisdiction, there shall be no recovery
for pollution under this Agreement unless said pollution loss or damage follows
as a result of a loss caused directly by a peril covered hereunder.
Nothing herein shall be deemed to extend the coverage afforded by this
reinsurance to property or perils specifically excluded or not covered under the
terms and conditions of the original policy involved.
Page 9 of 9 Pages

 